Exhibit 10.13

 

CARDCONNECT, LLC

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made as of
July 29, 2016, by and between FinTech Acquisition Corp., a Delaware corporation
(“Parent”), CardConnect, LLC (f/k/a Financial Transaction Services, LLC), a
Delaware limited liability company and indirect wholly-owned subsidiary of
Parent (the “Company”), and Scott Dowty (“Executive”).

 

WHEREAS, effective as of the date hereof, FTS Holding Corporation, the Company’s
parent corporation, merged with and into FinTech Merger Sub, Inc. (the
“Merger”), a wholly-owned subsidiary of Parent, and the entity surviving the
merger changed its name to FTS Holding Corporation (“FTS”);

 

WHEREAS, in connection with the Merger, the Company and the Executive desire to
modify certain terms of the Employment Agreement between such parties dated as
of September 12, 2014, as amended October 2015 (the “Original Employment
Agreement”); and

 

WHEREAS, this Agreement amends and restates in its entirety the Original
Employment Agreement.

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                  Employment. Parent and the Company shall employ Executive,
and Executive hereby accepts employment with Parent and the Company, upon the
terms and conditions set forth in this Agreement for the period beginning on the
date hereof and ending as provided in Section 4 hereof (the “Employment
Period”).

 

2.                  Position and Duties.

 

(a)          During the Employment Period, Executive shall serve as the
Executive Vice President – Enterprise Sales of Parent, the Company and their
Subsidiaries (as defined below) and shall have the normal duties,
responsibilities, and authority of an executive serving in such position subject
to the direction of Parent’s Chief Executive Officer and Parent’s board of
directors (the “Board”).

 

(b)         Executive shall report to Parent’s Chief Executive Officer and the
Board and shall devote his best efforts and full business time and attention
(except for permitted vacation periods and reasonable periods of illness or
other incapacity) to the business and affairs of Parent, the Company and their
Subsidiaries. Executive shall perform his duties, responsibilities and functions
to Parent, the Company and their Subsidiaries hereunder in good faith and to the
best of his abilities in a diligent, trustworthy, professional and efficient
manner and shall comply with Parent’s , the Company’s and their Subsidiaries’
policies and procedures in all material respects. So long as Executive is
employed by Parent or the Company, Executive shall not, without the prior
written consent of the Board (which consent shall not be unreasonably withheld),
accept other employment or perform other services for compensation; provided,
that Executive may (i) serve as an officer or director of or otherwise
participate in purely educational, welfare, social, religious and civic
organizations so long as such activities do not materially interfere with
Executive’s services and obligations hereunder, (ii) serve as an officer or
director of the board for the Astound Group in Toronto, Canada, so long as such
activities do not materially interfere with Executive’s services and obligations
hereunder and (iii) make and manage personal investments of his choice so long
as such activities do not materially interfere with Executive’s services and
obligations hereunder.

 



 

 

 

(c)          Executive shall perform his duties hereunder in Las Vegas, Nevada.
It is understood that Executive shall undertake such business travel as
reasonably required by Parent or the Company to perform his duties and
responsibilities.

 

(d)         For purposes of this Agreement “Subsidiaries” shall mean any
corporation or other entity of which the securities or other ownership interests
having the voting power to elect a majority of the board of directors or other
governing body are, at the time of determination, owned by Parent or the
Company, directly or through one of more Subsidiaries.

 

3.                  Compensation and Benefits.

 

(a)          During the Employment Period, Executive’s base salary shall be two
hundred and fifty thousand dollars ($250,000) per annum, subject to increase as
approved by Parent’s compensation committee (the “Base Salary”), which salary
shall be payable by Parent in regular installments in accordance with Parent’s
general payroll practices (in effect from time to time). In addition, during the
Employment Period, Executive shall be entitled to participate in all of Parent’s
and the Company’s vacation, paid holidays, medical and other employee benefit
programs for which members of Parent, the Company and their Subsidiaries’
executive management team are generally eligible. Executive shall be entitled to
six (6) weeks of paid time off each calendar year, which if not taken during any
year may not be carried forward to any subsequent year and no compensation shall
be payable in lieu thereof, except as otherwise required by law.

 

(b)        During the Employment Period, Parent shall reimburse Executive for
all reasonable business expenses incurred by Executive in the course of
performing his duties and responsibilities under this Agreement which are
consistent with Parent’s policies in effect from time to time with respect to
travel, entertainment and other business expenses, subject to Parent’s
requirements with respect to reporting and documentation of such expenses.

 

(c)          All expenses or other reimbursements under this Agreement which
would be deemed taxable income to the Executive shall be made on or prior to the
last day of the taxable year following the taxable year in which such expenses
were incurred by Executive. Any right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit, and no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

 

(d)          In addition to the Base Salary, Executive shall be eligible to
receive, in respect of each full calendar year, subject to his continued
employment through the last day of each calendar year and at the discretion of
Parent’s compensation committee, a bonus based on the performance of the
Company, as measured by the Company’s achievement of certain target(s) approved
by Parent’s compensation committee. All amounts payable pursuant to this
subsection shall be payable in cash to Executive within fourteen (14) days
following completion of the annual accounting audit of Parent and the Company,
but in any event no later than the fifteenth (15th) day of the third month
following the fiscal year in respect of which such payment is earned or as soon
as administratively practicable within the meaning of Code Section 409A (as
defined below).

 



 - 2 - 

 

 

4.                  Term.

 

(a)         The Employment Period shall end on the fifth (5th) anniversary of
the date hereof and shall automatically be renewed on the same terms and
conditions set forth herein as modified from time to time by the parties hereto
for additional one-year periods beginning on such fifth (5th) anniversary unless
either party notifies the other no later than sixty (60) days prior to the end
of the then current term that it does not wish to renew the Agreement; provided,
that (i) the Employment Period shall terminate immediately upon Executive’s
resignation with Good Reason or without Good Reason, death or Disability, and
(ii) the Employment Period may be terminated by Parent at the sole discretion of
the Board at any time for Cause or without Cause. Any termination of the
Employment Period by Parent shall be effective as specified in a written notice
from Parent to Executive.

 

(b)         If the Employment Period is terminated by Parent without Cause
(other than as a result of Executive’s Disability) or by Executive with Good
Reason, Executive shall be entitled to (i) a lump sum cash payment within
fourteen (14) days following the date of his termination of employment equal to
the sum of (A) his accrued but unused vacation, (B) Base Salary payable through
the date of termination, (C) any accrued but unpaid bonus or incentive
compensation earned by Executive for a prior fiscal year, (D) any bonus which
would have been payable to Executive under Section 3(d) with respect to the year
in which the Employment Period was terminated but for such termination of the
Employment Period, prorated on the basis of the number of full days of service
rendered by Executive during such year, and (E) any unreimbursed business
expenses that are reimbursable in accordance with Section 3(b), and (ii) an
amount equal to twelve (12) months of Executive’s Base Salary, less applicable
withholdings and deductions, such amounts payable in regular installments in
accordance with Parent’s normal payroll practices at the time of termination
over a period of twelve (12) months commencing on the date the Employment Period
is terminated (the “Severance Period”), in each case if and only if Executive
has executed and delivered to Parent and the Company the Parent’s standard, a
general release in form and substance satisfactory to the Board (the “Release”)
within thirty (30) days of such termination and only so long as Executive has
not revoked or breached the provisions of such Release or breached the
provisions of Sections 5, 6 and 7 hereof during the Severance Period. Executive
shall forfeit all rights to payment under clause (ii) of this Section 4(b)
unless the Release is signed and delivered (and no longer subject to revocation,
if applicable) within thirty (30) days following the date of Executive’s
termination of employment. Subject to the provisions of Section 24, if the
general release is executed and delivered and no longer subject to revocation as
provided in the preceding sentence, then payments under clause (ii) of this
Section 4(b) shall be made or commence upon the thirtieth (30th) day following
Executive’s termination of employment. The first such cash payment shall include
payment of all amounts that otherwise would have been due prior thereto under
the terms of this Agreement had such payments commenced immediately upon
Executive’s termination of employment, and any payments made thereafter shall
continue in accordance with Parent ’s payroll practices at the time of
termination. In addition, if Executive elects to continue and pays his health
insurance coverage under Section 4980B of the Internal Revenue Code of 1986, as
amended (“COBRA”), following the termination of Executive’s employment, then
Parent shall pay or reimburse Executive for the portion of the monthly premium
under COBRA for such coverage in excess of the portion paid by active employees
for similar coverage until the earliest of (x) the expiration of the Severance
Period and (y) the date Executive receives substantially equivalent health
insurance coverage in connection with new employment or self-employment.

 

(c)          If the Employment Period is terminated (i) by Parent for Cause,
(ii) due to Executive’s death or Disability, or (iii) by Executive’s resignation
without Good Reason, Executive shall be entitled to receive his Base Salary
through the date of such termination, any accrued but unused vacation, any
accrued but unpaid bonus or incentive compensation earned by Executive for a
prior fiscal year, and unreimbursed business expenses that are reimbursable in
accordance with Section 3(b), all of which shall be payable in a lump sum cash
payment within fourteen (14) days following the date of his termination of
employment.

 



 - 3 - 

 

 

(d)         Except as otherwise expressly provided herein, Executive shall not
be entitled to any other salary, bonuses, employee benefits or compensation from
Parent, the Company or their Subsidiaries after the termination of the
Employment Period and all of Executive’s rights to salary, bonuses, employee
benefits and other compensation hereunder which would have accrued or become
payable after the termination of the Employment Period (other than vested
retirement or other benefits accrued on or prior to the termination of the
Employment Period (including, without limitation, any vested rights under any
equity incentive plan of Parent or the Company) or other amounts owing hereunder
as of the date of such termination that have not yet been paid) shall cease upon
such termination, other than those expressly required under applicable law (such
as COBRA).

 

(e)         Parent, the Company and their Subsidiaries may offset any amounts
Executive owes Parent, the Company or such Subsidiaries against any amounts
Parent, the Company or such Subsidiaries, as applicable, owes Executive
hereunder, except as provided in Section 24(e) or under applicable law.

 

(f)          For purposes of this Agreement, “Cause” shall mean with respect to
Executive one or more of the following: (i) the conviction of, or plea of no
contest by, Executive with respect to a felony or other crime involving moral
turpitude offense if, and only if, it is determined by the Board that such event
has occurred and merits termination of the Executive’s employment pursuant to
this Agreement, (ii) the commission of any other act or omission by Executive
involving misappropriation, embezzlement, dishonesty, theft or fraud with
respect to Parent, the Company or any of their Subsidiaries or any of their
business relationships, (iii) Executive’s illegal possession of a controlled
substance, use of illegal drugs or repetitive abuse of alcohol or other behavior
which materially interferes with the performance of his duties to Parent, the
Company or any Subsidiary or which compromises the integrity and reputation of
Executive, Parent, the Company or any Subsidiaries, (iv) Executive’s failure to
substantially perform material duties as reasonably directed by Parent’s Chief
Executive Officer or the Board in accordance with this Agreement continuing
beyond thirty (30) days’ prior written notice of such failure, (v) Executive’s
willful act or omission aiding or abetting a competitor of Parent, the Company
or any of their Subsidiaries to the material disadvantage or detriment of
Parent, the Company and their Subsidiaries, (vi) Executive’s willful failure to
comply in all material respects with Parent and the Company’s material policies,
procedures and guidelines, including corporate governance and human relations
policies, and applicable laws with respect to Parent’s and the Company’s
business operations, (vii) Executive’s breach of fiduciary duty, gross
negligence or willful misconduct with respect to Parent, the Company or any of
their Subsidiaries, or (viii) any other material breach by Executive of this
Agreement which is not cured to the Board’s reasonable satisfaction within
thirty (30) days after written notice thereof to Executive. For purposes of
clauses (v), (vi) and (vii) above, no act or failure to act on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of Parent or the Company.

 

(g)          The Executive’s “Disability” shall be deemed to have occurred only
if, as a result of his incapacity due to physical or mental illness, Executive
is considered disabled under the Company’s or Parent’s long-term disability
insurance plans.

 



 - 4 - 

 

 

(h)         For purposes of this Agreement, “Good Reason” shall mean if
Executive resigns from employment with Parent or the Company prior to the end of
the Employment Period as a result of one or more of the following reasons: (i)
any material breach by Parent or the Company of this Agreement including a
reduction in Executive’s Base Salary or target annual bonus opportunity or a
material reduction in Executive’s employee benefits in the aggregate under this
Agreement, (ii) a material reduction or diminution of Executive’s duties,
authority or responsibilities (including any change in his reporting
requirements), or (iii) a material change in Executive’s principal place of
employment to a location more than 25 miles outside of Las Vegas, Nevada.
Notwithstanding the above, the occurrence of any of the events described in (i),
(ii) or (iii) above will not constitute a “Good Reason” unless Executive gives
Parent written notice, within sixty (60) calendar days after the occurrence of
any such events that such circumstances constitute “Good Reason,” and Parent or
the Company thereafter fails to cure such circumstances within 30 days after
receipt of such notice. The termination of the Employment Period for Cause shall
preclude Executive’s resignation with Good Reason.

 

(i)           Executive shall not be required to mitigate the severance benefits
contemplated by this Agreement, nor will any Earnings that Executive may receive
from any other source reduce any such severance benefits.

 

5.                  Confidential Information.

 

(a)          Executive acknowledges that the continued success of Parent, the
Company and their Subsidiaries and affiliates, depends upon the use and
protection of a large body of confidential and proprietary information. All of
such confidential and proprietary information now existing or to be developed in
the future will be referred to in this Agreement as “Confidential Information.”
Confidential Information will be interpreted as broadly as possible to include
all information of any sort (whether merely remembered or embodied in a tangible
or intangible form) that is (i) related to Parent’s, the Company’s or their
Subsidiaries’ or affiliates’ current or potential business, and (ii) is not
generally or publicly known. Confidential Information includes, without specific
limitation, the information, observations and data obtained by him whether
before or after the date of this Agreement concerning the business and affairs
of Parent, the Company and their Subsidiaries and affiliates, information
concerning acquisition opportunities in or reasonably related to Parent, the
Company’s or their Subsidiaries’ or affiliates’ business or industry of which
Executive becomes aware, the persons or entities that are current, former or
prospective business relations, as well as development, transition and
transformation plans, methodologies and methods of doing business, strategic,
marketing and expansion plans, including plans regarding planned and potential
sales, financial and business plans, employee lists and telephone numbers,
locations of sales agents, new and existing programs and services, prices and
terms, merchant service, integration processes, requirements and costs of
providing service, support and equipment. Therefore, Executive agrees that he
shall not disclose to any unauthorized person or use for his own account any of
such Confidential Information without the Board’s prior written consent, unless
and to the extent that any Confidential Information (i) becomes generally known
to and available for use by the public other than as a result of Executive’s
acts or omissions to act, or (ii) is required to be disclosed pursuant to any
applicable law or court order. Executive agrees to deliver to Parent at the end
of the Employment Period, or at any other time the Board may request in writing,
all memoranda, notes, plans, records, reports and other documents (and copies
thereof) relating to the business of Parent, the Company or their Subsidiaries
or affiliates (including, without limitation, all Confidential Information) that
he may then possess or have under his control.

 

(b)         During the Employment Period, Executive shall not use or disclose
any confidential information or trade secrets, if any, of any former employers
or any other person to whom Executive has an obligation of confidentiality, and
shall not bring onto the premises of Parent, the Company or their Subsidiaries
or affiliates any unpublished documents or any property belonging to any former
employer or any other person to whom Executive has an obligation of
confidentiality unless consented to in writing by the former employer or person.
Executive shall use in the performance of his duties only information that is
(i) generally known and used by persons with training and experience comparable
to Executive’s and that is (x) common knowledge in the industry or (y) is
otherwise legally in the public domain, (ii) otherwise provided or developed by
Parent, the Company or their Subsidiaries or affiliates, or (iii) in the case of
materials, property or information belonging to any former employer or other
person to whom Executive has an obligation of confidentiality, approved for such
use in writing by such former employer or person. If at any time during
employment with Parent, the Company or any Subsidiary, Executive believes he is
being asked to engage in work that will, or will be likely to, jeopardize any
confidentiality or other obligations Executive may have to former employers or
other persons, Executive shall immediately advise the Board so that Executive’s
duties can be modified appropriately.

 



 - 5 - 

 

 

(c)          Executive shall immediately notify the Board of any intended or
unintended, unauthorized disclosure or use of any trade secrets or Confidential
Information by Executive or any other person or entity of which Executive
becomes aware. Executive shall cooperate fully with the Company in the
procurement of any protection of Parent or the Company’s rights to or in any of
the trade secrets or Confidential Information.

 

(d)          Executive understands that Parent, the Company and their
Subsidiaries and affiliates will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on
Parent’s, the Company’s and their Subsidiaries’ and affiliates’ part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. During the Employment Period and thereafter, and without in any way
limiting the provisions of Section 5(a) above, Executive will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than personnel of Parent, the Company or their Subsidiaries and affiliates who
need to know such information in connection with their work for Parent, the
Company or such Subsidiaries and affiliates) or use, except in connection with
his work for Parent, the Company or their Subsidiaries and affiliates, Third
Party Information unless expressly authorized by the Board’s written consent.

 

6.                 Intellectual Property, Inventions and Patents. Executive
acknowledges that all discoveries, concepts, ideas, inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports,
patent applications, copyrightable work and mask work (whether or not including
any Confidential Information) and all registrations or applications related
thereto, all other proprietary information and all similar or related
information (whether or not patentable) which relate to Parent’s, the Company’s
or any of their Subsidiaries’ actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by Executive (whether alone or jointly with others) while
employed by Parent, the Company or any Subsidiary, whether before or after the
date of this Agreement (“Work Product”), shall be deemed to be “work made for
hire” (as defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as amended)
and belong exclusively to Parent, the Company or such Subsidiary. Executive
shall promptly disclose such Work Product to the Board and, at Parent’s expense,
perform all actions reasonably requested by the Board (whether during or after
the Employment Period) to establish and confirm such title and ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments).

 



 - 6 - 

 

 

7.                  Non-Compete, Non-Solicitation.

 

(a)         In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that during the course of his employment with
Parent, the Company and their Subsidiaries (including predecessors of such
entities) Executive has and shall become familiar with Parent’s, the Company’s
and their Subsidiaries’ trade secrets and with other Confidential Information
concerning Parent, the Company and their Subsidiaries and affiliates and that
his services have been and shall be of special, unique and extraordinary value
to Parent, the Company and their Subsidiaries and affiliates, and, therefore,
Executive agrees that, during the Employment Period and for twenty-four (24)
months thereafter (the “Noncompete Period”), Executive shall not directly or
indirectly, either for himself or for any other person, partnership,
corporation, company or other entity, own any interest in, manage, control,
participate in, consult with, render services for, or in any other manner engage
in any business or enterprise which (i) is engaged in the business of
developing, marketing, licensing and maintaining payment, security and
encryption software solutions, including payment acceptance, authorization,
settlement and reconciliation of funds functionality or (ii) provides payment
processing services to merchants (provided directly and indirectly through
independent sales organizations and agents) and related operations, including,
but not limited to, facilitating the exchange of information and funds between
merchants and cardholders’ financial institutions, providing end-to-end
electronic payment processing services to merchants, including merchant set-up
and training, transaction authorization and electronic draft capture, clearing
and settlement, merchant accounting, merchant assistance and support and risk
management or provides products, or services which are similar to or compete
with any other products or services of Parent, the Company or any of their
Subsidiaries (or any products or services Parent, the Company or any of their
Subsidiaries are currently in the process of developing), as of the expiration
date or earlier termination of the Employment Period, anywhere within the United
States of America (any of the foregoing, a “Competitive Activity”). For purposes
of this Agreement, “participate” includes any direct or indirect interest in any
enterprise, whether as an officer, director, employee, partner, sole proprietor,
agent, representative, independent contractor, executive, franchisor,
franchisee, creditor, owner or otherwise; provided, that the foregoing
activities shall not include the passive ownership (i.e., Executive does not
directly or indirectly participate in the business or management of the
applicable entity) of less than two (2)% of the stock of a publicly-traded
corporation.

 

(b)         During the Employment Period and for the twenty-four (24) months
thereafter (the “Nonsolicit Period”), Executive shall not directly or indirectly
through another person or entity (i) induce or attempt to induce any employee of
Parent, the Company or any Subsidiary to leave the employ of Parent, the Company
or such Subsidiary, or in any way interfere with the relationship between
Parent, the Company or any Subsidiary and any employee thereof, (ii) hire any
person who was an employee of Parent, the Company or any Subsidiary at any time
during the twelve (12) months preceding such hiring, (iii) induce or attempt to
induce any merchant, agent, independent sales organization, or other business
relation of Parent, the Company or any Subsidiary to cease doing business with
Parent, the Company or such Subsidiary, or in any way interfere with the
relationship between any such merchant, agent, independent sales organization,
or other business relation and Parent, the Company or any Subsidiary (including,
without limitation, making any negative or disparaging statements or
communications about Parent, the Company or their Subsidiaries) or (iv) service,
engage in business with or provide products or services to any merchant, agent,
independent sales organization, or other business relation of Parent, the
Company or any Subsidiary with respect to any product or service provided or
rendered by Parent, the Company or any of their Subsidiaries or which Parent,
the Company or any of their Subsidiaries is in the process of developing, as of
the expiration date or earlier termination of the Employment Period. For
purposes of this Section 7(b), the term “employee” shall include consultants and
independent contractors of Parent, the Company and their Subsidiaries.

 

(c)          If, at the time of enforcement of Section 5, 6 or 7, a court shall
hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law. Executive acknowledges that the restrictions
contained in this Section 7 are reasonable and that he has reviewed the
provisions of this Agreement with his legal counsel.

 



 - 7 - 

 

 

(d)         In the event of the breach or a threatened breach by Executive of
any of the provisions of this Section 7, Parent and the Company would suffer
irreparable harm, and in addition and supplementary to other rights and remedies
existing in its favor, each of Parent and the Company shall be entitled to
specific performance and/or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security). In addition, in
the event of an alleged breach or violation by Executive of this Section 7, the
Noncompete Period and/or Nonsolicit Period shall be tolled until such breach or
violation has been duly cured.

 

(e)          Executive agrees that the aforementioned covenants are reasonable
with respect to their duration, geographical area and scope. In particular,
Executive acknowledges and agrees that the geographic scope of these
restrictions is necessary to protect the goodwill and Confidential Information
of Parent, the Company and their Subsidiaries.

 

8.                  Executive’s Representations. Executive hereby represents and
warrants to Parent and the Company that (i) the execution, delivery and
performance of this Agreement by Executive do not and shall not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which Executive is a party or by which he is bound,
(ii) Executive is not a party to or bound by any employment agreement,
noncompete agreement or confidentiality agreement with any other person or
entity, and (iii) upon the execution and delivery of this Agreement by Parent
and the Company, this Agreement shall be the valid and binding obligation of
Executive, enforceable in accordance with its terms. Executive hereby
acknowledges and agrees that Executive is not entitled to receive any payments
pursuant to Section 4 of the Original Employment Agreement in connection with
Executive’s execution and delivery of this Agreement and the amendment and
restatement of the Original Employment Agreement. Executive hereby acknowledges
and represents that he has consulted with independent legal counsel regarding
his rights and obligations under this Agreement and that he fully understands
the terms and conditions contained herein.

 

9.                  Survival. Sections 4 through 24 (other than Section 22)
shall survive and continue in full force in accordance with their terms
notwithstanding the termination of the Employment Period.

 

10.               Notices. Any notice provided for in this Agreement will be in
writing and will be either personally delivered, delivered by certified mail
(return receipt requested), sent by reputable overnight courier service (charges
prepaid), delivered by means of electronic mail (with hard copy sent to the
recipient by reputable overnight courier service (charges prepaid) that same
day), or transmitted by facsimile (transmission confirmed) to the address,
facsimile number or electronic mail address set forth below or at any address
listed in the Company’s records, or at such address or to the attention of such
other person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder when
delivered personally, sent by facsimile (with receipt confirmed) or electronic
mail on a business day during regular business hours of the recipient (or, if
not, on the next succeeding business day), three (3) days after deposit in the
U.S. mail and one day after deposit with a reputable overnight courier service.

 

Notices to Executive:

 

Scott Dowty

1000 Continental Drive 

Suite 300 

King of Prussia, PA 19406 

Facsimile: (216) 682-2416 

 



 - 8 - 

 

 

Notices to Parent or the Company:

 

CardConnect, LLC 

1000 Continental Drive

Suite 300

King of Prussia, PA 19406

Attention: Chief Executive Officer

Facsimile: (216) 682-2401

  

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent, mailed or faxed.

 

11.                Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

12.                Complete Agreement. This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
Nothing contained herein shall diminish or abrogate (i) Executive’s rights under
any indemnification agreements between Parent, the Company or any of their
Subsidiaries on the one hand, and Executive on the other, (ii) the provisions of
any such entity’s charter, bylaws, memorandum and articles of association,
agreement, policies, resolutions or similar documents or statements which
provide for indemnification, advancement of expenses, or contribution, or
relieve Executive from fiduciary duties or standards of care, (iii) any
agreement with a third party, or (iv) Executive’s rights under any insurance
policy or similar arrangement.

 

13.               No Strict Construction. The language used in this Agreement
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

 

14.                Counterparts. This Agreement may be executed in separate
counterparts (including by means of facsimile), each of which is deemed to be an
original and all of which taken together constitute one and the same agreement.

 

15.                Successors and Assigns. This Agreement will be binding upon
and inure to the benefit of the Company and any successor to the Company,
including without limitation any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Company whether by purchase,
merger, consolidation, reorganization or otherwise (and such successor shall
thereafter be deemed the “Company” for the purposes of this Agreement). This
Agreement will inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees and legatees, but otherwise will not otherwise be assignable,
transferable or delegable by Executive. This Agreement is personal in nature and
neither of the parties hereto shall, without the consent of the other, assign,
transfer or delegate this Agreement or any rights or obligations hereunder
except as otherwise expressly provided in this Section 15.

 



 - 9 - 

 

 

16.                Choice of Law. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the Commonwealth of Pennsylvania, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the
Commonwealth of Pennsylvania or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the Commonwealth of
Pennsylvania.

 

17.                Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company (as
approved by the Board) and Executive, and no course of conduct or course of
dealing or failure or delay by any party hereto in enforcing or exercising any
of the provisions of this Agreement (including, without limitation, the
Company’s right to terminate the Employment Period for Cause or, except as
otherwise stated herein, Executive’s right to terminate this Agreement for Good
Reason) shall affect the validity, binding effect or enforceability of this
Agreement or be deemed to be an implied waiver of any provision of this
Agreement.

 

18.                Insurance. The Company may, at its discretion, apply for and
procure in its own name and for its own benefit life and/or disability insurance
on Executive in any amount or amounts considered advisable. Executive agrees to
cooperate in any medical or other examination, supply any information and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. Executive hereby
represents that he has no reason to believe that his life is not insurable at
rates now prevailing for healthy men of his age.

 

19.                Taxes. Parent, the Company and their Subsidiaries shall be
entitled to deduct or withhold from any amounts owing from Parent, the Company
or any of their Subsidiaries to Executive any federal, state, local or foreign
withholding taxes, excise tax, or employment taxes imposed with respect to
Executive’s compensation or other payments from Parent, the Company or any of
their Subsidiaries or Executive’s ownership interest in Parent or the Company
(including, without limitation, wages, bonuses, dividends, the receipt or
exercise of equity options and/or the receipt or vesting of restricted equity).

 

20.                Dispute Resolution. Except with respect to disputes or claims
under Sections 5, 6 or 7 hereof (which may be pursued in any court of competent
jurisdiction and with respect to which each party shall bear the cost of its own
attorney’s fees and expenses except as otherwise required by applicable law),
this Agreement and the rights of any and all parties hereto pursuant hereto
shall be settled by arbitration in Philadelphia, Pennsylvania, before three (3)
arbitrators pursuant to the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (the “Association”).
Arbitration may be commenced at any time by any party hereto giving written
notice to each other party to a dispute that such dispute has been referred to
arbitration under this Section 20. Each of the parties hereto shall select one
(1) arbitrator within twenty (20) days after the date of the notice referred to
above and the third arbitrator shall be a state or federal court judge selected
by the two arbitrators appointed by the parties hereto, but if the two
arbitrators do not so agree within twenty (20) days after their selection by the
parties hereto, the selection shall be made pursuant to the rules of, and from
the panels of arbitrators maintained by, the Association. Any award rendered by
the arbitrators shall be conclusive and binding upon the parties hereto;
provided, however, that any such award shall be accompanied by a written opinion
of the arbitrators giving the reasons for the award. This provision for
arbitration shall be specifically enforceable by the parties and the decision of
the arbitrators in accordance herewith shall be final and binding and there
shall be no right of appeal therefrom. Each party shall pay its own expenses of
arbitration and the expenses of the arbitrators shall be equally shared;
provided, however, that if in the opinion of the arbitrators any claim for
indemnification or any defense or objection thereto was unreasonable, the
arbitrators may assess, as part of their award, all or any part of the
arbitration expenses of the other party (including reasonable attorneys’ fees)
and of the arbitrators against the party raising such unreasonable claim,
defense or objection. To the extent that arbitration may not be legally
permitted hereunder and the parties to any dispute hereunder may not at the time
of such dispute mutually agree to submit such dispute to arbitration, the
resolution of such dispute shall be subject to the other provisions of this
Agreement. Nothing contained in this Section 20 shall prevent the parties from
settling any dispute by mutual agreement at any time.

 



 - 10 - 

 

 

21.                Waiver of Jury Trial. As a specifically bargained for
inducement for each of the parties hereto to enter into this Agreement (after
having the opportunity to consult with counsel), each party hereto expressly
waives the right to trial by jury in any lawsuit or proceeding relating to or
arising in any way from this Agreement or the matters contemplated hereby.

 

22.                Corporate Opportunity. During the Employment Period,
Executive shall submit to the Board all business, commercial and investment
opportunities or offers presented to Executive or of which Executive becomes
aware which relate to the business of providing payment processing services to
merchants (provided directly and indirectly through independent sales
organizations and agents) and related operations, including, but not limited to,
facilitating the exchange of information and funds between merchants and
cardholders’ financial institutions, providing end-to-end electronic payment
processing services to merchants, including merchant set-up and training,
transaction authorization and electronic draft capture, clearing and settlement,
merchant accounting, merchant assistance and support and risk management or
provides products at any time during the Employment Period (“Corporate
Opportunities”). Unless approved by the Board, Executive shall not accept or
pursue, directly or indirectly, any Corporate Opportunities on Executive’s own
behalf.

 

23.               Executive’s Cooperation. During the Employment Period and for
one (1) year thereafter, Executive shall, subject to the Company reimbursing
Executive for out-of-pocket expenses, cooperate with Parent, the Company and
their Subsidiaries in any internal investigation or administrative, regulatory
or judicial proceeding as reasonably requested by the Company (including,
without limitation, Executive being available to the Company upon reasonable
notice for interviews and factual investigations, appearing at the Company’s
request to give testimony without requiring service of a subpoena or other legal
process, volunteering to the Company all pertinent information and turning over
to the Company all relevant documents which are or may come into Executive’s
possession, all at times and on schedules that are reasonably consistent with
Executive’s other permitted activities and commitments).

 

24.                Section 409A Compliance.

 

(a)          The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on Executive by Code Section 409A or damages for failing to comply with
Code Section 409A.

 



 - 11 - 

 

 

(b)         A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

 

(c)         Notwithstanding any other payment schedule provided herein to the
contrary, if Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
each of the following shall apply:

 

(i)                 With regard to any payment that is considered deferred
compensation under Code Section 409A payable on account of a “separation from
service,” such payment shall be made on the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of Executive, and (B) the date of Executive’s death
(the “Delay Period”) to the extent required under Code Section 409A. Upon the
expiration of the Delay Period, all payments delayed pursuant to this Section
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid to Executive in a lump
sum, and all remaining payments due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein;
and

 

(ii)               To the extent that any benefits to be provided during the
Delay Period is considered deferred compensation under Code Section 409A
provided on account of a “separation from service,” and such benefits are not
otherwise exempt from Code Section 409A, Executive shall pay the cost of such
benefits during the Delay Period, and the Company shall reimburse Executive, to
the extent that such costs would otherwise have been paid by the Company or to
the extent that such benefits would otherwise have been provided by the Company
at no cost to Executive, the Company’s share of the cost of such benefits upon
expiration of the Delay Period, and any remaining benefits shall be reimbursed
or provided by the Company in accordance with the procedures specified herein.

 

(d)          For purposes of Code Section 409A, Executive’s right to receive any
installment payment pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

 

(e)         Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
“deferred compensation” for purposes of Code Section 409A be subject to offset,
counterclaim or recoupment by any other amount payable to Executive unless
otherwise permitted by Code Section 409A.

 

* * * * *

 

 - 12 - 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Employment Agreement as of the date first written above.

 

  FINTECH ACQUISITION CORP.       By: /s/ Daniel Cohen     Daniel Cohen   Its:
Chief Executive Officer and President         CARDCONNECT, LLC       By: /s/
Jeffrey Shanahan   Its: President         /s/ Scott Dowty   Scott Dowty

 

 

 

 

CARDCONNECT, LLC

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”) is made as of November 14, 2016, by and between CardConnect Corp.
(f/k/a FinTech Acquisition Corp.), a Delaware corporation (“Parent”),
CardConnect, LLC (f/k/a Financial Transaction Services, LLC), a Delaware limited
liability company and indirect wholly-owned subsidiary of Parent (the
“Company”), and Scott Dowty (“Executive”).

 

WHEREAS, Parent, the Company and Executive are parties to that certain Amended
and Restated Employment Agreement dated as of July 29, 2016 (the “Amended and
Restated Employment Agreement”); and

 

WHEREAS, Parent, the Company and Executive desire to amend certain terms of the
Amended and Restated Employment Agreement to address Executive’s affiliation
with other entities.

 

A G R E E M E N T S

 

NOW, THEREFORE, In consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

25.                Recitals, Definitions. The above Recitals are incorporated by
reference. Capitalized terms used but not otherwise defined herein have the
meaning ascribed to such terms in the Amended and Restated Employment Agreement.

 

(f)         Amendment. The last sentence of Section 2(b) of the Amended and
Restated Employment Agreement is hereby amended and restated to read in its
entirety as follows:

 

“So long as Executive is employed by Parent or the Company, Executive shall not,
without the prior written consent of the Board (which consent shall not be
unreasonably withheld), accept other employment or perform other services for
compensation; provided, that Executive may (i) serve as an officer or director
of or otherwise participate in purely educational, welfare, social, religious
and civic organizations so long as such activities do not materially interfere
with Executive’s services and obligations hereunder, (ii) serve as an officer or
director of the board for the Astound Group in Toronto, Canada, serve as a
director of the board of Passport Technology Inc. and serve as a director of the
board (or equivalent position) of other entities not affiliated with the Company
so long as (a) such activities do not materially interfere with Executive’s
services and obligations hereunder and (b) any such activities that constitute
or may reasonably result in a “conflict of interest” under the Company’s Code of
Business Conduct and Ethics are approved by Board and (iii) make and manage
personal investments of his choice so long as such activities do not materially
interfere with Executive’s services and obligations hereunder.”

 

26.                Entire Agreement. The Amended and Restated Employment
Agreement, as amended by this Amendment, remains in full force and effect, and
embodies the entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and thereof, and supersedes and replaces
all prior oral and written agreements or understandings by and between the
parties regarding the Amended and Restated Employment Agreement.

 

27.                Counterparts; Facsimiles. This Amendment may be signed in
counterparts and evidenced by facsimile, .pdf format or similarly-imaged pages.

 

* * * * *

  

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

  CARDCONNECT CORP.       By: /s/ Jeffrey Shanahan     Jeffrey Shanahan   Its:
Chief Executive Officer and President               CARDCONNECT, LLC       By:
/s/ Jeffrey Shanahan   Its: Chief Executive Officer and President         /s/
Scott Dowty   Scott Dowty

 

 

 



 

